DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-14 of the remarks, filed 12/23/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-7 and 9-16 have been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a wind turbine system as recited by independent claim 1, comprising:
a plurality of modules, each module including a frame and at least one wind turbine supported by the frame; 
a set of first electrically conductive members; and 
a set of second electrically conductive members; 
wherein one of the first electrically conductive members is attached to a terminal of a generator of the at least one wind turbine and another of the first electrically conductive members is attached to another terminal of the generator such that the set of first electrically conductive members forms a collection circuit which is configured to collect electricity generated by the at least one wind turbine; 
wherein the set of second electrically conductive members are connected to the set of second electrically conductive members of adjacent modules to form a concatenated string of second electrically conductive members which form a transmission circuit; 
wherein the set of first electrically conductive members are connected to the set of second electrically conductive members so as to feed the collected electricity from the collection circuit to the transmission circuit for transmission along the concatenated string of second electrically conductive members; 
wherein at least one of the first electrically conductive members and at least one of the second electrically conductive members form structural rails of the frame which support the at least one wind turbine, and wherein the collection circuit and the transmission circuit carry different types of current and/or different voltages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gorlov (US 5,642,984), Kelly (US 4,220,870), Fry (US 4,165,468), McCauley (US 5,328,334), Harburg (US 5,040,948), Beldimano (US 2,218,867), and Beldimano (US 1,876,595) 
	Raju (US 7,576,443) discloses a wind turbine system with a first and second electrically conductive members attached to a terminal of an electric generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832